Citation Nr: 1710494	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  09-01 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.   

This matter was before the Board in May 2013 and again in April 2016, at which time the Board remanded for VA medical records and a VA medical opinion.  The medical records and a medical opinion have been associated with the record.  Unfortunately, the Board finds that a remand for an addendum medical opinion remains necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary for an addendum medical opinion based on an accurate medical history.  Pursuant to the Board remand, a medical opinion was issued in July 2016 in which the examiner concluded the Veteran's carpal tunnel syndrome was unrelated to service, in part because the evidence did not show carpal tunnel syndrome until 2008.  Medical records from the Madigan AMC, however, show that the Veteran consistently complained of shoulder pain and underwent a nerve conduction study in April 2000.  One of the nerve conduction studies contains a note that states "eval. carpel tunnel."  It is otherwise unclear from the records whether the Veteran was diagnosed with and treated for carpel tunnel syndrome at this time, and the Board cannot interpret the results of the nerve conduction studies.  Accordingly, a remand is necessary for an addendum opinion in light of the April 2000 Madigan AMC records.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the AMC Medical Officer who issued the July 2016 VA medical opinion or another appropriate medical provider if she is unavailable.  The electronic claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner must note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  

Based on the evidence of record, and with consideration of the April 2000 Madigan AMC medical records, the examiner must opine whether the Veteran's bilateral carpal tunnel syndrome is related to service, including his in-service shoulder and elbow injuries.  A discussion should be included of what the nerve conduction studies from 2000 showed - specifically, the one that states "eval. carpal tunnel".

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




